UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2012 AEGION CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10786 45-3117900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (636) 530-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement . On November 2, 2012, Aegion Corporation (the Company) executed a first amendment (the First Amendment) to its current credit agreement dated August 31, 2011 (the Credit Agreement). Pursuant to the terms of the Credit Agreement, the Company is limited in making certain restricted payments (including share repurchases) in excess of $5.0 million in any fiscal year if the Company's Consolidated Leverage Ratio (as defined in the Credit Agreement) is greater than or equal to 2.0 to 1.0. The Company previously repurchased $5.0 million of its common stock in the fourth quarter of 2011 and $5.0 million of its common stock in the first quarter of 2012, pursuant to a previously disclosed share repurchase program. The Company sought to amend the Credit Agreement to allow for the additional $5.0 million share repurchase of its common stock in the fourth quarter of 2012. The First Amendment authorizes an additional share repurchase of $5.0 million of the Company's common stock, to occur on or before December 31, 2012. The First Amendment also clarifies the requirements regarding certain dispositions. The foregoing description of the First Amendment is qualified in its entirety by reference to the First Amendment, dated November 2, 2012, a copy of which is attached as Exhibit 10.1 hereto and is incorporated herein by reference. Item 2.02.
